Exhibit 10.5

Form of

Nonqualified Share Option Agreement

Granted Under The Amended and Restated 2005 Equity Incentive Plan

 

1. Grant of Option.

Pursuant to the authority delegated by the Supervisory Board and Management
Board of Vistaprint N.V., a Netherlands company (the “Company”), to Vistaprint
USA, Incorporated, a Delaware corporation, pursuant to Section 3 of the Amended
and Restated 2005 Equity Incentive Plan (the “Plan”), this Agreement evidences
the grant by the Company on          (the “Grant Date”) to                  (the
“Participant”) of an option to purchase, in whole or in part, on the terms
provided herein and in the Plan, a total of                  ordinary shares of
the Company (the “Shares”), €0.01 par value per share (the “Ordinary Shares”),
at an exercise price of          per Share. Unless earlier terminated, this
option shall expire on                  (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the United States Internal
Revenue Code of 1986, as amended, and any regulations promulgated thereunder
(the “Code”). Except as otherwise indicated by the context, the term
“Participant”, as used in this option, is deemed to include any person who
acquires the right to exercise this option validly under its terms.

 

2. Vesting Schedule.

This option becomes exercisable (“vest”) as to 25% of the original number of
Shares on                  (the “Vesting Date”) and as to an additional 6.25% of
the original number of Shares at the end of each successive three-month period
following the Vesting Date until the third anniversary of the Vesting Date. The
right of exercise is cumulative so that, to the extent the option is not
exercised in any period to the maximum extent permissible, it continues to be
exercisable, in whole or in part, with respect to all Shares for which it is
vested until the earlier of the Final Exercise Date or the termination of this
option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be in writing
in the form of the Notice of Stock Option Exercise attached hereto or such other
form as the Company may accept, signed by the Participant and received by the
Company at its principal office. Such notice shall be accompanied by payment in
full using any of the following methods (unless determined otherwise by the
Company’s Supervisory Board in its sole discretion):

(i) in cash or by check, payable to the order of the Company;

(ii) by (A) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (B) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;

(iii) by delivery of Ordinary Shares owned by the Participant, or by attestation
to the ownership of a sufficient number of Ordinary Shares, valued at their fair
market value as determined by (or in a manner approved by) the Board in good
faith, so long as (A) such methods of payment are then permitted under
applicable law and (B) such Ordinary Shares, if acquired directly from the
Company, were owned by the Participant at least six months prior to such
delivery;



--------------------------------------------------------------------------------

(iv) subject to the approval of the Company’s Supervisory Board or its designee
and to the extent permitted by applicable law, by (A) delivery of a promissory
note of the Participant to the Company on terms determined by the Supervisory
Board, or (B) payment of such other lawful consideration as the Supervisory
Board may determine; or

(v) by any combination of the above permitted forms of payment.

The Participant may purchase fewer than the number of Shares covered hereby, but
no partial exercise of this option may be for any fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
and as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).
If the Participant is employed by a parent or subsidiary of the Company, any
references in this Agreement to employment by or with the Company or termination
of employment by or with the Company shall instead be deemed to refer to such
parent or subsidiary.

(c) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option terminates three
months after such cessation (but in no event after the Final Exercise Date).
This option is exercisable only to the extent that the Participant was entitled
to exercise this option on the date of such cessation. Notwithstanding the
foregoing, if the Participant, before the Final Exercise Date, violates the
non-competition or confidentiality provisions of any employment contract,
confidentiality and nondisclosure agreement or other agreement between the
Participant and the Company a parent or subsidiary of the Company, then the
right to exercise this option terminates immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) before the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
then this option is exercisable by the Participant (or in the case of death by
an authorized transferee) until the earlier of one year after (A) the date of
the Participant’s death or disability or (B) the Final Exercise Date, except
that this option is exercisable only to the extent that it was exercisable by
the Participant on the date of his or her death or disability.

(e) Discharge for Cause. If the Participant, before the Final Exercise Date, is
discharged by the Company for “cause” (as defined below), the right to exercise
this option immediately terminates upon the effective date of such discharge.
“Cause” means the Participant’s willful misconduct or willful failure to perform
his or her responsibilities to the Company or a parent or subsidiary of the
Company (including, without limitation, the Participant’s breach of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Participant and the
Company or a parent or subsidiary of the Company), as determined by the Company
or a parent or subsidiary of the Company, which determination shall be
conclusive. The Participant is considered to have been discharged for “Cause” if
the Company or a parent or subsidiary of the Company determines, within 30 days
after the Participant’s resignation, that discharge for cause was warranted.

 

4. Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any withholding taxes required by applicable law to
be withheld in respect of this option.



--------------------------------------------------------------------------------

5. Nontransferability of Option.

The Participant may not sell, assign, transfer, pledge or otherwise encumber
this option, either voluntarily or by operation of law, except by will or the
laws of descent and distribution, or pursuant to a qualified domestic relations
order, or to or for the benefit of any immediate family member, family trust,
family partnership or family limited liability company established solely for
the benefit of the holder and/or an immediate family member of the holder if,
with respect to such proposed transferee, the Company would be eligible to use a
Form S-8 for the registration of the issuance and sale of the Ordinary Shares
subject to such option under the United States Securities Act of 1933, as
amended, and, during the lifetime of the Participant, this option shall be
exercisable only by the Participant.

 

6. No Right to Employment or Other Status.

This option shall not be construed as giving the Participant the right to
continued employment or any other relationship with the Company a parent or
subsidiary of the Company. The Company and any parent or subsidiary of the
Company expressly reserves the right to dismiss or otherwise terminate its
relationship with the Participant free from any liability or claim under the
Plan or this option, except as expressly provided in this option.

 

9. No Rights as Stockholder.

The Participant has no rights as a stockholder with respect to any Shares
issuable under this option until becoming recordholder of such Shares.

 

10. Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.